Order filed November 2, 2015




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-14-00592-CV


 HIS ONE STOP BUSINESS, INC. CHRIS BARGER & MONICA BARGER, Appellant

                                                V.

             MARK HOLLE AS TRUSTEE OF THE HOLLE TRUST, Appellee


                        On Appeal from the Co Civil Ct at Law No 1
                                  Harris County, Texas
                             Trial Court Cause No. 1029360

                                           ORDER

       The clerk’s record was filed September 18, 2014. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain Defendant's Amended Answer and Counterclaim filed May 16, 2013.

       The Harris County Civil Clerk is directed to file a supplemental clerk’s record on or
before November 12, 2015, containing Defendant's Amended Answer and Counterclaim filed
May 16, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                 PER CURIAM